MICHAEL W. BERG ATTORNEY AT LAW 16 SUITE 200, BOX 229 FOUNTAIN HILLS, ARIZONA 85268 PHONE (480) 776-0260 FAX (877) 789-5092 August 13, 2014 Mr. Justin Kisner United States Security and Exchange Commission Division of Corporate Finance Washington D.C. 20549 Re: Request for 10 Day Extension Renewable Energy & Power, Inc. Registration Statement on Form 10-12(G)/A Original Filing Date July 2, 2014, amended July 3, 2014 File No. 000-55237 Dear Mr. Kisner, Please be advised that I am legal counsel for Renewable Energy & Power, Inc. As part of my duties I would review the Form 10, advise the Company as to any proposed changes give my opinion as to whether the document is ready to file and prepare the response letter explaining what changes were made in response to the S.E.C. Comment Letter dated July 29, 2014. In most cases this would not be a problem, however, due to heart problems I have had three hospital stays in the last three months, the most recent hospitalization being two weeks ago. This has slowed me down and I am having to temporarily scale back my workload. Due to such problems am not yet able to work a full day and tire easily so without the extension I do not believe I would be able to properly serve my client. Any new counsel brought into this matter would require more time to become familiar with the company and registration statement. However with a ten day extension I believe I can perform all the duties necessary regarding this filing. Should you have any questions you may contact me on my cell at (480) 414-0804 Sincerely yours, /s/ Michael W. Berg Michael W. Berg
